Citation Nr: 1714276	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-03 063	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for right hand laceration scar. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to April 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the noncompensable evaluation for the Veteran's right hand laceration scar and denied entitlement to service connection for left knee strain and hypertension.

In a May 2015 decision, the RO continued the noncompensable evaluation for the Veteran's right hand laceration scar, as well as the denial of entitlement to service connection for hypertension.  

In a November 2012 decision, the RO granted the Veteran's claim of entitlement to service connection for a left knee strain with degenerative joint disease associated with the service-connected right knee disability and assigned an evaluation of 10 percent, effective November 30, 2010.  In a May 2016 decision, the RO granted the Veteran's claim of entitlement to service connection for hypertension and assigned a noncompensable evaluation, effective, January 28, 2010.  The Veteran has not disagreed with the assigned evaluations or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matters have been resolved and are no longer in appellate status.  

In May 2016, a Statement of the Case was issued for the issue of entitlement to a compensable (in excess of 0 percent) evaluation for right knee scars.  Presently, there is no evidence of an appeal of this issue to the Board (VA Form 9).  As such, this issue will not be considered.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran's right hand laceration scar is superficial, linear, stable, not painful, not deep, .5 square centimeters, and not productive of any limitation of function of the hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right hand laceration scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 
II.  General Legal Criteria

Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.    Factual Background and Analysis

Right Hand Laceration Scar

Historically, in a September 2000 rating decision, the RO granted service connection for the Veteran's right hand laceration scar, noting that he cut his hand on a sheet of metal in service, ultimately requiring stiches for his superficial injury.  The noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

In January 2010, the Veteran submitted a claim of entitlement to an increased rating for his service-connected right hand laceration scar, and reported that he experienced pain.  In the rating decision on appeal, the RO continued the noncompensable rating for the scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.   

The Board will apply the rating criteria effective from October 23, 2008, as the Veteran's claim was received in January 2010.  

Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  Id., Note (1). 

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1). 

Diagnostic Code 7804 provides the rating criteria for one or two scars that are unstable or painful, which warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id., Note (3). 

Diagnostic Code 7805 provides rating criteria for any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Upon review of the evidence of record, the Board finds that a compensable evaluation for the Veteran's right hand laceration scar is not warranted at any time during the appeal period.  

In this regard, VA outpatient treatment records and private treatment records are silent as to any pertinent descriptions of right hand scar symptomology. 

The Board acknowledges a VA examination report dated in April 2015, which includes the examiner's notation of three painful and unstable scars, but the description, to include the number of the scars was not consistent with the findings, as the examiner concluded that there was only one scar located on the Veteran's right hand palm.  Moreover, the examiner was also evaluating the Veteran's right knee scars, and it was unclear if he was referring to several scars on the knee or the hand.  As such, another examination was performed in order to accurately assess the severity of the Veteran's right hand scar.  Accordingly, given the aforementioned reasons, the Board finds the April 2015 VA examination inadequate to evaluate the severity of the Veteran's right hand laceration scar disability.  

The QTC fee-based and VA examinations of record demonstrate that the Veteran's scar is located on the palm of his right hand and is approximately 5 square centimeters.  The scar is superficial, linear, well-healed, non-tender, non-disfiguring, not deep, and non-adherent to the underlying tissue; it is not painful or unstable.  See QTC fee-based examination report dated in March 2010 and VA examination report dated in April 2016.  Further, the scar does not cause any limitation of motion of the right hand.  See Id.  Finally, the April 2016 VA examiner found that the scar would not affect the Veteran's ability to work. 

In sum, the Veteran's right hand laceration scar is not deep and nonlinear; thus, a compensable evaluation is not warranted under Diagnostic Code 7801.  Similarly, although the scar is superficial, it does not satisfy the minimum size requirement for a compensable evaluation under Diagnostic Code 7802.  Likewise, the scar is not unstable or painful, so a compensable evaluation is not warranted under Diagnostic Code 7804.  In addition, the scar does not affect any other body part, so a compensable evaluation is not warranted under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 Diagnostic Codes 7801 to 7805.  Lastly, the Board does not find that any other diagnostic code is more appropriate to evaluate the Veteran's scar.  

The Veteran's competent and credible belief that his disability is worse than the assigned noncompensable evaluation, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

The preponderance of the evidence is against the assignment of a compensable evaluation for right hand laceration scar.  Therefore, the benefit of the doubt doctrine is not applicable with respect to the claim in this regard, and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.

IV. Additional Considerations 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.
However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  Id.  Rather, the manifestations of the Veteran's service-connected right hand laceration scar are fully contemplated by the schedular rating criteria.  
There is no unusual clinical picture presented, nor is there any other factor which takes the aforementioned disability , outside the usual rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary.  Id.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no indication that the service-connected disability herein evaluated has actually or effectively rendered the Veteran unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for TDIU has not been raised as a component of this matter herein decided, and need not be addressed.


ORDER

Entitlement to a compensable evaluation for right hand laceration scar is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


